Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 24, 2014

The Court of Appeals hereby passes the following order:

A15A0274. CHRISTOPHER JASON GRAY v. THE STATE.

      In 1995, Christopher Gray pled guilty to kidnapping, rape, aggravated assault,
aggravated sodomy, and armed robbery and was sentenced to life in prison followed
by 20 years. In August of 2014, Gray filed a motion to correct void sentence, arguing
that the trial court lacked jurisdiction over him. We lack jurisdiction.
      The Supreme Court has made clear that a post-conviction motion seeking to
vacate an allegedly void criminal conviction is not one of the established procedures
for challenging the validity of a judgment in a criminal case, and an appeal from the
trial court’s ruling on such a petition should be dismissed. See Roberts v. State, 286
Ga. 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d
786) (2009). A direct appeal may lie from the denial of a motion to correct a void
sentence if the defendant raises a colorable claim that the sentence is void. See Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
when the trial court imposes a punishment that the law does not allow; assertions
taking issue with the procedure employed in imposing the sentence do not constitute
colorable void sentence claims. See Coleman v. State, 305 Ga. App. 680 (700 SE2d
668) (2010). Here, Gray does not allege any colorable void sentence claim. Rather,
he argues that the trial court lacked subject matter jurisdiction. Because Gray is not
authorized to collaterally attack his conviction in this manner, we lack jurisdiction to
consider his appeal. Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     10/24/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.